DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 02/11/2021.  Claims 1-18, of which claims 1, 9 and 15 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 05/06/2021 have been considered and made of record by the examiner.

Specification
	The disclosure is objected to because of the following informalities:   

The recitation "XLR" (first appears in line 2 of ¶[0076] of the specification)  seems to be improper, because this acronym has not been introduced previously. It is suggested that the first instance of any abbreviation in the specification appear in the parenthesis preceded by its definition, e.g., “External Line Return (XLR)”

Appropriate correction is required.

Claim Objections
	Claims 5, 7 and 13-14 are objected to because of the following informalities: 

The recitation “SoC” (line 3 of claim 5; line 5 of claim 14) and "XLR" (line 1 of claim 7; line 2 of claim 13) seems to be improper, because this acronym has not been introduced previously. It is suggested that the first instance of any abbreviation in claims appear in 

Appropriate correction is required.


 
Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 3-4, 12 and 16-17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 3-4, 12 and 16-17, claim recites the limitations “the first analog audio channel” (line 2 of claims 3, 12 and 16) and “the second analog audio channel” (line 3 of claims 3, 12 and 16) There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitations with phrases --the first analog audio signal-- and --the second analog audio signal--, correspondingly.

Regarding claims 4 and 17, claims are rejected due to their dependency to the rejected claims 3 and 16, correspondingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific  at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1-3, 4-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over PurePath™ Wireless 2.4 GHz for wireless digital audio streaming supporting up to 2 channels”. Data sheet. Texas Instrument. June 2012, online <https://www.ti.com/product/CC8520>. (“PurePath” hereinafter) in view of admitted prior art (“APA” hereinafter)

Regarding claim 1, PurePath discloses a microphone adapter for a wireless audio 
a first connector for connecting directly to a microphone connector on a microphone and for receiving a first analog audio signal from the microphone (USB Basic Audio Device Class: HT1, HS1 and MT topologies ... microphone, lines 20-22 of right-hand col. of page 1 - truncated); 
a second connector for connecting to an audio source and for receiving a second analog audio signal from the audio source (USB Basic Audio Device Class: HT1, HS1 and MT topologies ... microphone, lines 20-22 of right-hand col. of page 1 - truncated); 
first processing circuity for preprocessing the first analog audio signal and providing a first preprocessed analog audio signal (audio device, Fig. 2; The CC85xx … can control selected external audio devices, lines 4-5 of page 2; the CC85xx to be connected to an external audio source … such as an audio codec, lines 7-8 of page 10);
second processing circuity for preprocessing the second analog audio signal and providing a second preprocessed analog audio signal (audio device, Fig. 2; The CC85xx … can control selected external audio devices, lines 4-5 of page 2; the CC85xx to be connected to an external audio source … such as an audio codec, lines 7-8 of page 10);
an audio module for receiving and processing the first preprocessed analog audio signal and the second preprocessed analog audio signal and for providing a modulated digital audio signal corresponding to the first preprocessed analog audio signal and the second preprocessed analog audio signal (CC8520/30, Fig. 2, extracted below emphasis added, which is admitted by the Applicant in the specification ¶[0052]: “a radio or RF system on a chip (SoC) or other circuitry capable of converting or modulating the digital signal into a radio frequency (RF) signal suitable for transmission from the transmitter to the receiver, and for demodulating the signal at the receiver end ... A suitable RF SoC can be the Texas Instruments CC8520/21/30/3 l SoC for wireless digital audio streaming”) 
an antenna for transmitting the modulated digital audio signal (antennas, Fig. 2). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention (at the time the invention was made), to combine the APA with system  of PurePath, based on the nature of the problem to be solved, as indicated by the teachings of the APA, to reach at the claimed invention with a reasonable expectation of success

    PNG
    media_image1.png
    470
    684
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    470
    684
    media_image1.png
    Greyscale

Regarding claim 9, PurePath discloses portable wireless audio system, comprising: 
a microphone (USB Basic Audio Device Class: HT1, HS1 and MT topologies ... microphone, lines 20-22 of right-hand col. of page 1 - truncated);
at least one speaker (wireless 2.1 speaker system, line 6 of left-hand col. of page 1); and 
a microphone adapter (Fig. 2, extracted below – emphasis added) connected to the microphone and configured to receive and process an audio signal from the microphone and transmit a modulated digital audio signal to the at least one speaker, 
wherein the microphone adapter comprises: 
a first connector for connecting directly to a microphone connector on the microphone and for receiving a first analog audio signal from the microphone (USB Basic Audio Device Class: HT1, HS1 and MT topologies ... microphone, lines 20-22 of right-hand col. of page 1 - truncated); 
first processing circuity for preprocessing the first analog audio signal and providing a first preprocessed analog audio signal (audio device, Fig. 2; The CC85xx … can control selected external audio devices, lines 4-5 of page 2; the CC85xx to be connected to an external audio source … such as an audio codec, lines 7-8 of page 10); 
an audio module configured to receive and process the first preprocessed analog audio signal and to provide a modulated digital audio signal corresponding to the first preprocessed analog audio signal (CC8520/30, Fig. 2, extracted below emphasis added, which is admitted by the Applicant in the specification ¶[0052]: “a radio or RF system on a chip (SoC) or other circuitry capable of converting or modulating the digital signal into a radio frequency (RF) signal suitable for transmission from the transmitter to the receiver, and for demodulating the signal at the receiver end ... A suitable RF SoC can be the Texas Instruments CC8520/21/30/3 l SoC for wireless digital audio streaming”); and 
an antenna for transmitting the digital audio signal (antennas, Fig. 2). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention (at the time the invention was made), to combine the APA with system  of PurePath, based on the nature of the problem to be solved, as indicated by the teachings of the APA, to reach at the claimed invention with a reasonable expectation of success


    PNG
    media_image1.png
    470
    684
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    470
    684
    media_image1.png
    Greyscale

Regarding claim 15, PurePath discloses method for transmitting wireless audio signals to a speaker, comprising the steps of: 
receiving a first analog audio signal from a microphone (USB Basic Audio Device Class: HT1, HS1 and MT topologies ... microphone, lines 20-22 of right-hand col. of page 1 - truncated); 
receiving a second analog audio signal from an audio source (USB Basic Audio Device Class: HT1, HS1 and MT topologies ... microphone, lines 20-22 of right-hand col. of page 1 - truncated);  
preprocessing the first analog audio signal and providing a first preprocessed analog audio signal (audio device, Fig. 2; The CC85xx … can control selected external audio devices, lines 4-5 of page 2; the CC85xx to be connected to an external audio source … such as an audio codec, lines 7-8 of page 10); 
preprocessing the second analog audio signal and providing a second preprocessed analog audio signal (audio device, Fig. 2; The CC85xx … can control selected external audio devices, lines 4-5 of page 2; the CC85xx to be connected to an external audio source … such as an audio codec, lines 7-8 of page 10); 
converting the first preprocessed analog audio signal and the second preprocessed analog audio signal into a modulated digital audio signal that includes a multiplexed digital data stream (CC8520/30, Fig. 2, extracted below emphasis added, which is admitted by the Applicant in the specification ¶[0052]: “a radio or RF system on a chip (SoC) or other circuitry capable of converting or modulating the digital signal into a radio frequency (RF) signal suitable for transmission from the transmitter to the receiver, and for demodulating the signal at the receiver end ... A suitable RF SoC can be the Texas Instruments CC8520/21/30/3 l SoC for wireless digital audio streaming”); and 
amplifying the modulated digital audio signal prior to transmission to a speaker (CC2590, Fig. 2, extracted below emphasis added, which is admitted by the Applicant in the specification ¶[0053]: “Depending on the output power of the radio SoC … a wireless, digital audio device may also require an RF range extender in order to amplify the RF signal and increase the effective range of the device. A suitable RF range extender can be the Texas Instruments CC2592 2.4 GHz range extender”) prior to transmission to a speaker (wireless 2.1 speaker system, line 6 of left-hand col. of page 1). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention (at the time the invention was made), to combine the APA with system  of PurePath, based on the nature of the problem to be solved, as indicated by the teachings of the APA, to reach at the claimed invention with a reasonable expectation of success


    PNG
    media_image1.png
    470
    684
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    470
    684
    media_image1.png
    Greyscale

Regarding claims 2 and 11, PurePath in view of APA disclose as stated above. PurePath also discloses wherein the modulated digital audio signal comprises a multiplexed digital data stream (The CC85xx interfaces easily with other TI audio ICs and DSPs (using ... TDM interfaces), lines 7-8 of page 2).

Regarding claims 3, 12 and 16, PurePath in view of APA disclose as stated above. PurePath also discloses wherein the multiplexed digital data stream comprises a first digital channel corresponding to the first preprocessed analog audio channel and a second digital channel corresponding to the second preprocessed analog audio channel (audio device, Fig. 2; The CC85xx … can control selected external audio devices, lines 4-5 of page 2; the CC85xx to be connected to an external audio source … such as an audio codec, lines 7-8 of page 10; Wireless high-quality digital audio ... Wireless point-to-point audio link ... - Wireless (USB) headphones / headsets ... Wireless (USB) loudspeakers ... Wireless (USB) microphones ... Wireless 2.1 speaker system, lines 2-7 of left-hand col. of page 1).

Regarding claims 5 and 14, PurePath in view of APA disclose as stated above. PurePath also discloses wherein the audio module comprises: 
an audio codec for digitizing analog audio signals and providing digital audio signals (audio device, Fig. 2; The CC85xx … can control selected external audio devices, lines 4-5 of page 2; the CC85xx to be connected to an external audio source … such as an audio codec, lines 7-8 of page 10); and 
a radio SoC for modulating the digital audio signals and providing the modulated digital audio signal (CC8520/30, Fig. 2, extracted below emphasis added, which is admitted by the Applicant in the specification ¶[0052]: “a radio or RF system on a chip (SoC) or other circuitry capable of converting or modulating the digital signal into a radio frequency (RF) signal suitable for transmission from the transmitter to the receiver, and for demodulating the signal at the receiver end ... A suitable RF SoC can be the Texas Instruments CC8520/21/30/3 l SoC for wireless digital audio streaming”.

Regarding claim 6, PurePath in view of APA disclose as stated above. PurePath in view of APA also disclose wherein the audio module further comprises an RF range extender for amplifying the modulated digital audio signal (CC2590, Fig. 2, extracted below emphasis added, which is admitted by the Applicant in the specification ¶[0053]: “Depending on the output power of the radio SoC … a wireless, digital audio device may also require an RF range extender in order to amplify the RF signal and increase the effective range of the device. A suitable RF range extender can be the Texas Instruments CC2592 2.4 GHz range extender”).

Regarding claims 7-8 and 13, PurePath in view of APA disclose as stated above, except for expressly teaching wherein the second digital channel corresponds to a stereo audio signal wherein the first connector is an XLR connector or the second connector is a 3.5 mm stereo audio jack. However, the additional features merely define one of several straightforward possibilities, which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to obtain connectors, as suggested by KSR, using system of PurePath in view of APA, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 10, PurePath in view of APA disclose as stated above. PurePath in view of APA also disclose wherein the microphone adapter further comprises: 
a second connector for connecting to an audio source and for receiving a second analog audio signal from the audio source (USB Basic Audio Device Class: HT1, HS1 and MT topologies ... microphone, lines 20-22 of right-hand col. of page 1 - truncated);  and 
second processing circuity for preprocessing the second analog audio signal and (audio device, Fig. 2; The CC85xx … can control selected external audio devices, lines 4-5 of page 2; the CC85xx to be connected to an external audio source … such as an audio codec, lines 7-8 of page 10); and 
wherein the audio module is further configured to receive and process the second analog audio signal and the modulated digital audio signal corresponds to the first preprocessed analog audio signal and the second preprocessed analog audio signal (CC8520/30, Fig. 2, extracted below emphasis added, which is admitted by the Applicant in the specification ¶[0052]: “a radio or RF system on a chip (SoC) or other circuitry capable of converting or modulating the digital signal into a radio frequency (RF) signal suitable for transmission from the transmitter to the receiver, and for demodulating the signal at the receiver end ... A suitable RF SoC can be the Texas Instruments CC8520/21/30/3 l SoC for wireless digital audio streaming”).

Regarding claim 18, PurePath in view of APA disclose as stated above. PurePath in view of APA also disclose digitizing the first preprocessed analog audio signal and the second preprocessed analog audio signal (audio device, Fig. 2; The CC85xx … can control selected external audio devices, lines 4-5 of page 2; the CC85xx to be connected to an external audio source … such as an audio codec, lines 7-8 of page 10); and modulating the digital audio signals to provide the modulated digital audio signal (CC8520/30, Fig. 2, extracted below emphasis added, which is admitted by the Applicant in the specification ¶[0052]: “a radio or RF system on a chip (SoC) or other circuitry capable of converting or modulating the digital signal into a radio frequency (RF) signal suitable for transmission from the transmitter to the receiver, and for demodulating the signal at the receiver end ... A suitable RF SoC can be the Texas Instruments CC8520/21/30/3 l SoC for wireless digital audio streaming”).

	Claims 4 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over PurePath™ Wireless 2.4 GHz for wireless digital audio streaming supporting up to 2 channels”. Data sheet. Texas Instrument. June 2012, online <https://www.ti.com/product/CC8520>. (“PurePath” hereinafter) in view of admitted prior art (“APA” hereinafter) and further in view of “CC85xx Family User Guide (Rev. M)”. Texas Instruments. 2013. online https://www.ti.com/lit/pdf/swru250 (“TI”, hereinafter)

Regarding claims 4 and 17, PurePath in view of APA disclose as stated above, except for expressly teaching wherein the second digital channel corresponds to a stereo audio signal. However, TI discloses that the second digital channel corresponds to a stereo audio signal (Four channel systems, e.g. base station with dual stereo inputs and corresponding headphones which may select dynamically between the two stereo inputs (CC8530/CC8520), lines 21-22 of page 15). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention (at the time the invention was made), to combine teaching of TI with the system of PurePath in view of APA, based on the nature of the problem to be solved, as indicated by TI, to reach at the claimed invention with a reasonable expectation of success

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. "PurePath™ Wireless Audio". Texas Instrument. 4Q 2011.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at 

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631